FILED
                                                                           18-1184
                                                                           12/14/2018 5:16 PM
                                                                           tex-29770338
                                                                           SUPREME COURT OF TEXAS
                                                                           BLAKE A. HAWTHORNE, CLERK

                             CAUSE NO. 18-1184

 IN THE MATTER OF                         §                                 IN THE

                                          §                 SUPREME COURT

 S.T., A JUVENILE                         §                           OF TEXAS

              SUPPORT FOR REQUEST FOR EXEMPTION

        Pursuant to the Court’s instructions, counsel hereby attaches the order

of appointment in the trial court.

                                         Respectfully submitted,


                                         /s/ Julie Balovich
                                         Julie Balovich
                                         SBN 24036182
                                         jbalovich@trla.org
                                         Starr County Public Defender
                                         310 E. Mirasoles
                                         Rio Grande City, Texas 78582
                                         Tel: 956-271-0712
                                         Fax: 956-263-1339


                       CERTIFICATE OF SERVICE

        I certify that I have served the Starr County Attorney with this

document via email to starrcountyattorney@rgv.rr.com and via service

through Texas Efiling on December 14, 2018.

                                               /s/ Julie Balovich




Page 1 of 1
                           \                                      (_ ·d ·.4(        0 CLOCK
                                                                                     1
                                                                                                   p· h'i
                                                                              AUG 16 2017
                                                                   OENNl~O.iiU., ,, · Guurm'J.tEBK~T/lHRCO.lX
                                CAUSE NO: JV-17-035                  . 1,: 11-,_ - . ,11 r.   ~     OEPU1Y



s~-
IN THE MATTER OF



A MINOR CHILD
                                              §
                                              §
                                              §
                                              §
                                              §
                                                     IN THE COU

                                                     ATLAW

                                                     STARR COUNTY, TEXAS
                                                                         y '~ O~RT




                     ORDER OF APPOINTMENT OF COUNSEL

              .                                .
       On the 14.t h day of August, 2017 a petition was filed alleging that

        above referenced juvenile has engaged in delinquent conduct

       Said minor is entitled to an Attorney in order to advise said minor of

       his legal rights.

       It is therefore ordered that TRLA, a licensed coilective of attorneys, be and is

       appointed to represent the child in this cause.


       Signed this 16th day of August, 2017.




                                             _JUDGE PRESIDING


CC: Elizabeth Castillo                              · Via Fax: (956) 263-1339
Chief Public Defender
Starr County Region.al Public Defender
Texas RioGrande Legal _Aid, Inc.
310 E. Mirasoles Street
Rio Grande City, Texas 78582-4406



You are hereby notjfied that the above styled and numbered cause will be set on
08/24/2017 at 09:00 a.m. for ~4bsequent Detention Hearing